DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022, has been entered.

Acknowledgments
In the reply, filed on March 18, 2022, Applicant amended claims 1, 3, 4, 7-9, and 12-16.
Applicant added new claim 17.
In the final rejection of September 21, 2021, Examiner rejected claims 12 and 13 under 35 U.S.C. 112(a). Applicant argued: Paragraph [0045] of the as-filed Specification recites "[i]n the barrel 12, the step height dl is set to be 0.001 to 0.15 mm." A person of ordinary skill in the art would readily appreciate that a step height in a range of 0.001 to 0.1 mm was contemplated in light of the clear support discussed in the Specification. There is no statute, rule, or section of the MPEP that limits an 00-5565.1 Atty. Dkt. No. 091486-0336applicant to claiming a preferred range rather than a broader range that is clearly disclosed in the specification (Remarks, pages 6-7). Examiner disagrees. Specification (paragraph [0045]) discloses: the step height dl is set to be 0.001 to 0.15 mm. When the step height dl is 0.001 mm or more… In addition, as the step height dl is 0.15 mm or less… The step height dl is preferably set to be 0.01 to 0.1 mm, and more preferably set to be 0.01 to 0.03 mm.
First, in regards to claim 12, the disclosed ranges of “0.001 to 0.15 mm”, “0.001 mm or more”, and “0.15 mm or less” are broader in scope than the narrower claimed range of “0.001 to 0.1 mm”, and the disclosed ranges of “0.01 to 0.1 mm” and “0.01 to 0.03 mm” are narrower in scope than the broader claimed range of “0.001 to 0.1 mm”. Thus, the claimed range of “0.001 to 0.1 mm” is not clearly specified as a single, disclosed range in the Specification. Rejection is maintained.
Second, in regards to claim 13, the disclosed ranges of “0.001 to 0.15 mm”, “0.001 mm or more”, and “0.15 mm or less” are broader in scope than the narrower claimed range of “0.001 to 0.03 mm”, the disclosed range of “0.01 to 0.1 mm” is overlapping in scope but does not cover the entirety of the claimed range of “0.001 to 0.03 mm”, and the disclosed range of “0.01 to 0.03 mm” is narrower in scope than the broader claimed range of “0.001 to 0.03 mm”. Thus, the claimed range of “0.001 to 0.03 mm” is not clearly specified as a single, disclosed range in the Specification. Rejection is maintained.
Currently, claims 1-3, 7, 8, 11-13, 16, and 17 are under examination.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 12, lines 1-2 recite: wherein the step height of the stepped structure is in a range of “0.001 to 0.1 mm” in the radial direction; however, such is new matter not described in the Specification. Specification (paragraph [0045]) instead recites: the step height dl is set to be “0.001 to 0.15 mm”. When the step height dl is “0.001 mm or more”… In addition, as the step height dl is “0.15 mm or less”… The step height dl is preferably set to be “0.01 to 0.1 mm”, and more preferably set to be “0.01 to 0.03 mm”.
	In regards to claim 13, lines 1-2 recite: wherein the step height of the stepped structure is in a range of “0.001 to 0.03 mm” in the radial direction; however, such is new matter not described in the Specification. Specification (paragraph [0045]) instead recites: the step height dl is set to be “0.001 to 0.15 mm”. When the step height dl is “0.001 mm or more”… In addition, as the step height dl is “0.15 mm or less”… The step height dl is preferably set to be “0.01 to 0.1 mm”, and more preferably set to be “0.01 to 0.03 mm”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 11, line 5 recites “a drug solution”. Claim 11 depends upon claim 1. Claim 1, line 10 recites “a liquid”. It is unclear whether the two terms refer to the same element or to different elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 8,105,294).
	In regards to claim 1, Araki et al teaches a syringe barrel (Figure 1, syringe barrel [11] having step [S1] formed at only one position, as Araki et al states in column 2, lines 2-6: A syringe barrel including: steps which are formed at “one… positions” of an inner surface of the syringe barrel so as to uprightly formed from the rear end to the front end or from the front end to the rear end in the axial direction) comprising: 
a hollow body portion [11] that is configured such that a gasket is slidably insertable therein 
wherein the syringe barrel is made of a resin that has a total light transmittance of 80% or more (Applicant’s Specification (paragraph [0039]) states: “The barrel 12 is made of a resin having a total light transmittance of 80% or more in the measurement method according to ASTM-D 1003… Examples of such a resin include a cyclic olefin polymer, a cyclic olefin copolymer, polycarbonate, and the like.” As Araki et al teaches that the syringe barrel [11] is formed of cyclic polyolefin (column 4, lines 59-62), which is one of the materials (cyclic olefin polymer) stated by Applicant to have a total light transmittance of 80% or more, it follows that Araki et al teaches that the syringe barrel is made of a resin that has a total light transmittance of 80% or more.)
wherein a stepped structure [S1] is disposed at an inner circumferential surface of the body portion, the stepped structure being visible from an outside of the syringe barrel (column 7, lines 39-40)
wherein the stepped structure is located at only one position in an axial direction of the body portion (step [S1] formed at only one position, as Araki et al states in column 2, lines 2-6: steps which are formed at “one… positions” of an inner surface of the syringe barrel so as to uprightly formed from the rear end to the front end or from the front end to the rear end “in the axial direction”) so as to allow for adjustment of an amount of a liquid in the syringe barrel to a predetermined dose by advancing the gasket to the stepped structure before administration of the liquid to a patient (the presence of the structure of the step [S1] within the syringe barrel [11] allows for the intended use of “to allow for adjustment of an amount of a liquid in the syringe barrel to a predetermined dose by advancing the gasket to the stepped structure before administration of the liquid to a patient” to be performed)
wherein the stepped structure has a step height ([dh]/2) in a radial direction (Figure 1) 
Araki et al teaches that the step height is 0.1-0.25 mm (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), of which 0.1-0.15 mm overlaps the claimed range of 0.001 to 0.15 mm, thus prima facie obviousness exists: It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the step height in a range of 0.1-0.25 mm, of the syringe barrel of Araki et al, to be in a range of 0.1-0.15 mm, which is the portion of the range of Araki et al overlapping and in the claimed range of 0.001 to 0.15 mm, as Applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Examiner notes that Applicant places criticality on the step height being 0.001 mm or more (paragraph [0045]) and that Applicant places criticality on the step height being 0.15 mm or less (paragraph [0045]); however, a step height of 0.001 mm or more or a step height of 0.15 mm or less is broader in scope than the claimed range of 0.001 to 0.15 mm. Thus, Applicant has not disclosed a criticality of the claimed range of 0.001 to 0.15 mm.
	In regards to claim 2, in the modified syringe barrel of Araki et al, Araki et al teaches wherein the stepped structure is disposed at the inner circumferential surface of the body portion (Figure 1).
	In regards to claim 3, in the modified syringe barrel of Araki et al, Araki et al teaches wherein the stepped structure has an annular shape that extends in a circumferential direction of the body portion (column 4, lines 65-67, to column 5, lines 1-2).
	In regards to claim 7, in the modified syringe barrel of Araki et al, Araki et al teaches wherein: the inner circumferential surface comprises: a large-diameter portion (edge of the rear end side step [S1] having diameter [D1]) extending in the axial direction, and a small-diameter portion (edge of the front end side step [S1] having diameter [D2]) extending in the axial direction and having a smaller diameter than that of the large-diameter portion; and the stepped structure is located at a transition between the large-diameter portion and the small-diameter portion (Figure 1(C)).
	In regards to claim 8, in the modified syringe barrel of Araki et al, Araki et al is silent about whether an axial width of the stepped structure is in a range of 0.1 to 0.5 mm. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify an axial width of the stepped structure, of the modified syringe barrel of Araki et al, to be in a range of 0.1 to 0.5 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified syringe barrel of Araki et al would not operate differently with the claimed range of the axial width of the stepped structure. Further, Applicant places no criticality on the claimed range of the axial width of the stepped structure. Examiner notes that Applicant places criticality on the axial width of the stepped structure being 0.1 mm or more (paragraph [0046]) and that Applicant places criticality on the axial width of the stepped structure being 0.5 mm or less (paragraph [0046])); however, the axial width of the stepped structure being 0.1 mm or more or the axial width of the stepped structure being 0.5 mm or less is broader in scope than the claimed range of 0.1 to 0.5 mm. Thus, Applicant has not disclosed a criticality of the claimed range of 0.1 to 0.5 mm.
	In regards to claim 11, Araki et al teaches a prefilled syringe (Figure 1, syringe [10A] having step [S1] formed at one position, as Araki et al states in column 2, lines 2-6: A syringe barrel including: steps which are formed at “one… positions” of an inner surface of the syringe barrel so as to uprightly formed from the rear end to the front end or from the front end to the rear end in the axial direction) comprising: 
the modified syringe barrel [11] of Araki et al according to claim 1 above
the gasket (piston [32]), which is slidably inserted inside the 35Atty. Dkt. No. 091486-0336 syringe barrel 
a plunger (rod [31]) that is configured to press the gasket in a distal end direction 
a drug solution (medical solution) that is filled in a liquid chamber formed by the syringe barrel and the gasket (Figure 1)(column 2, lines 55-56)
	In regards to claim 12, in the modified syringe barrel of Araki et al, Araki et al teaches that the step height of the stepped structure is in a range of 0.1-0.25 mm in the radial direction (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), thus Araki et al does not teach that the step height of the stepped structure is in a range of 0.001 to 0.1 mm in the radial direction, as claimed. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the step height of the stepped structure in a range of 0.1-0.25 mm in the radial direction, of the modified syringe barrel of Araki et al, to be in a range of 0.001 to 0.1 mm in the radial direction, as Applicant has not disclosed that such a range of the step height of the stepped structure provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the step height of the stepped structure being in a range of 0.1-0.25 mm in the radial direction, as taught by Araki et al, as a person of ordinary skill in the art would have known how to select the range of the step height of the stepped structure in order to allow an operator such as a doctor to efficiently feel the amount of injected drug solution or the inserting distance of a gasket by a difference in sliding resistance when an injection operation is performed.
	In regards to claim 13, in the modified syringe barrel of Araki et al, Araki et al teaches that the step height of the stepped structure is in a range of 0.1-0.25 mm in the radial direction (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), thus Araki et al does not teach that the step height of the stepped structure is in a range of 0.001 to 0.03 mm in the radial direction, as claimed. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the step height of the stepped structure in a range of 0.1-0.25 mm in the radial direction, of the modified syringe barrel of Araki et al, to be in a range of 0.001 to 0.03 mm in the radial direction, as Applicant has not disclosed that such a range of the step height of the stepped structure provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the step height of the stepped structure being in a range of 0.1-0.25 mm in the radial direction, as taught by Araki et al, as a person of ordinary skill in the art would have known how to select the range of the step height of the stepped structure in order to allow an operator such as a doctor to efficiently feel the amount of injected drug solution or the inserting distance of a gasket by a difference in sliding resistance when an injection operation is performed.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al, as applied to claim 7 above, and further in view of DiGregorio et al (US 7,677,419).
	In regards to claim 16, in the modified syringe barrel of Araki et al, Araki et al does not teach wherein: the stepped structure has a roughened surface at the transition between the large-diameter portion and the small-diameter portion. DiGregorio et al teaches a syringe barrel (Figures 1 and 2B, barrel [12] having sidewall [14]) wherein: a stepped structure (lands [41] and features [40]) has a roughened surface (features [43] represented by irregularities, indentations, projections, dimples, protuberances, or any other abrupt changes in surface geometry)(features [43] may also be superimposed on the inclined walls of features [40]) at a transition (inclined walls) between a large-diameter portion (diameter of surface [16] between two adjacent inclined walls of features [40]) and a small-diameter portion (diameter of surface [16] at lands [41]) (column 6, lines 39-41). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stepped structure, of the modified syringe barrel of Araki et al, to have a roughened surface at the transition between the large-diameter portion and the small-diameter portion, as taught by DiGregorio et al, as such will increase the surface roughness and the contact area with the liquid in the syringe barrel by defining recessed locations capable of being wetted or filled by amounts of the liquid, wherein the increased surface or contact area of wetting operates to increase the adhesive force acting between a frozen mass of the liquid and the inner surface, and will supply a level of surface roughness effective to prevent or, at the least, significantly reduce void formation in the liquid and thereby improves the yield of usable syringes (column 6, lines 30-39).  
	In regards to claim 17, in the modified syringe barrel of Araki et al, Araki et al does not teach wherein the stepped structure has a roughened surface. DiGregorio et al teaches a syringe barrel (Figures 1 and 2B, barrel [12] having sidewall [14]) wherein: a stepped structure (lands [41] and features [40]) has a roughened surface (features [43] represented by irregularities, indentations, projections, dimples, protuberances, or any other abrupt changes in surface geometry)(features [43] may also be superimposed on the inclined walls of features [40]) (column 6, lines 39-41). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stepped structure, of the modified syringe barrel of Araki et al, to have a roughened surface, as taught by DiGregorio et al, as such will increase the surface roughness and the contact area with the liquid in the syringe barrel by defining recessed locations capable of being wetted or filled by amounts of the liquid, wherein the increased surface or contact area of wetting operates to increase the adhesive force acting between a frozen mass of the liquid and the inner surface, and will supply a level of surface roughness effective to prevent or, at the least, significantly reduce void formation in the liquid and thereby improves the yield of usable syringes (column 6, lines 30-39).  

Response to Arguments
Applicant's arguments filed March 18, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Araki does not teach or suggest the combination of features recited in amended claim 1. For example, Araki does not disclose or suggest a syringe barrel in which a "stepped structure is located at only one position in an axial direction of the body portion so as to allow for adjustment of an amount of a liquid in the syringe barrel to a predetermined dose by advancing the gasket to the stepped structure before administration of the liquid to a patient," as recited in amended claim 1. The Office Action, with respect to previous claim 1, alleges that Araki discloses that a "scale is formed by a stepped structure [S1][S2]." However, the elements of Araki alleged to correspond to the claimed "stepped structure" (i.e., steps S1 and S2) are not "located at only one position in an axial direction of the body portion so as to allow for adjustment of an amount of a liquid in the syringe barrel to a predetermined dose by advancing the gasket to the stepped structure before administration of the liquid to a patient" as recited in amended claim 1. Rather, the steps S1 and S2 of Araki are "provided at two positions in the axial X direction of the inner surface of the syringe barrel." See. Araki at column 4, lines 65-66 and Figure 1A. Nothing in Araki suggests modifying the inner surface of the syringe barrel such that a stepped structure is located at only one place in an axial direction so as to allow for adjustment of an amount of a liquid in the syringe barrel to a predetermined dose. Thus, amended claim 1 is patentable over Araki (Remarks, pages 7-8). Examiner disagrees. Araki et al teaches a syringe barrel (Figure 1, syringe barrel [11] having step [S1] formed at only one position, as Araki et al states in column 2, lines 2-6: A syringe barrel including: steps which are formed at “one… positions” of an inner surface of the syringe barrel so as to uprightly formed from the rear end to the front end or from the front end to the rear end in the axial direction), wherein a stepped structure [S1] is located at only one position in an axial direction of the body portion [11] (step [S1] formed at only one position, as Araki et al states in column 2, lines 2-6: steps which are formed at “one… positions” of an inner surface of the syringe barrel so as to uprightly formed from the rear end to the front end or from the front end to the rear end “in the axial direction”) so as to allow for adjustment of an amount of a liquid in the syringe barrel to a predetermined dose by advancing the gasket to the stepped structure before administration of the liquid to a patient (the presence of the structure of the step [S1] within the syringe barrel [11] allows for the intended use of “to allow for adjustment of an amount of a liquid in the syringe barrel to a predetermined dose by advancing the gasket to the stepped structure before administration of the liquid to a patient” to be performed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783